DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Arguments
Applicant’s arguments, see REMARKS, filed 09/30/2022, with respect to claims 25-31 have been fully considered and are persuasive.  Claims 25-29 and 30-31 are allowed.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues, on page 13 second paragraph, that Nowhere does Kim indicate that its ATTACH process takes place when the user equipment enters a new registration area, as recited in amended claim 1, nor does Kim indicate that its ATTACH process includes a registration request message. Hu [0109] discloses UE registration when it upon entering a new tracking area and Hu Fig. 2A step s202 disclosing attach message as a registration request.
Applicant argues, on page 13 third paragraph, that Kim does not teach that the second DRX-related third information is part of a registration accept message, as recited in amended claim 1 but Kim recites an attach accept message. The examiner respectfully disagrees. The attach accept message in Kim reads on the registration accept message of the claim since attach accept is equivalent to a registration response as disclosed in Hu [0140]. 
Applicant argues, on page 14 first paragraph, that Kim does not  indicate that its UE receives the system information when the UE enters a new serving cell, as recited in amended claim 1. Hu [0109] teaches the UE receives system information upon entering a new tracking area.
Applicant argues, on page 14 second paragraph, that a DRX mode can be used in any state of a user terminal not only the RRC_IDLE state recited in claim1, and that there is no indication in Kim that “idle mode” is the same as an RRC-IDLE state as recited in claim 1. The examiner respectfully disagrees.  the broadest reasonable interpretation of “idle mode” in light of the specification par [0091] includes DRX. Therefore, Kim DRX discloses the idle mode of  claim 1.
Applicant argues, on page 14 fourth paragraph, that claims 13 is allowed for including similar features as claim 1. The examiner respectfully disagrees. Claim 13 is maintained rejected for the same reasons explained above regarding claim 1.
Applicant argues, on page 14 last paragraph, that claims 2, 3, 7, 10, 14, 15, 19, and 22 are allowed for depending from independent claim 1 or 13. The examiner respectfully disagrees. Since independent claims 1 and 13 are maintained rejected,  claims 2, 3, 7, 10, 14, 15, 19, and 22 are not allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-8, 10-16, 18-20, 22-25, 27-28, and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180234917 A1) in view of Hu (US 20160227447 A1), and in further view of Bangolae et al. (US 20150215989 A1).

Regarding claim 1. A method of wireless communication (Kim [0011] A method of a terminal), comprising: 
transmitting, by a user equipment, a registration request message for a discontinuous reception (I-DRX) cycle interval of a first duration (Kim [0011] A method of a terminal... transmitting, ... a request message including second information related to the second DRX to a mobility management entity, Kim [0101] the UE may transmit a desired DRX cycle to the MME through an ATTACH process. That is, the UE may include the first DRX-related second information (e.g., a UE specific DRX value) in the request message and transmit the request message to the MME 410);
receiving, by the user equipment, a registration accept message comprising an indication that an I- DRX cycle interval having a second duration has been assigned to the user equipment by a core network component (Kim [0011] receiving a response message corresponding to the request message from the MME.., Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, by using a response message (e.g., an ATTACH ACCEPT or TAU ACCEPT message) corresponding to the request message received from the UE, Kim  [0123] the second DRX-related third information is included in the response message received from the MME, the UE may determine the second DRX cycle by using the second DRX-related third information); 
receiving, by the user equipment, a system information block (SIB) from a base station (Kim Fig. 4 S410 TRANSMIT SI (DEFAULT DRX VALUE), KIM [0099] The eNB 405 may transmit system information to the UE at step S410. Specifically, using the SIB2 which is one of system information broadcasted to the UE), the SIB comprising: 
a default paging I-DRX cycle (Kim Fig. 4 s410, Kim [0099] the eNB 405 may provide the first DRX-related first information (e.g., a default DRX value) to the UE 400), Kim [0181] the SIB2 may include the first DRX-related first information (the typical default DRX value)); and 
an indication that override of the default I-DRX paging cycle is supported (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, Kim [0110] the SIBx may include the second DRX-related first information, Kim [0111] The second DRX-related first information may include information (an indicator) indicating whether the second DRX is supported);
entering, by the user equipment, a Radio Resource Control Idle (RRC_IDLE)  state (Kim [0212] the UE that receives the response message may perform an RRC connection release process, Kim [0310] the UE being in an idle mode is related to the paging reception) in which a transceiver of the user equipment is in a low power state (Kim [0006] To reduce power consumption, the terminal may operate in a discontinuous reception (DRX) mode); and 
causing, while the user equipment is in the RRC_IDLE state (Kim [0310] the UE being in an idle mode is related to the paging reception) and based on the indication that override of the default I-DRX paging cycle is supported by the base station (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported), the transceiver to periodically enter a higher power state to monitor its paging channel at a periodicity (Kim [0014] an operation of the second DRX based on the third information, Kim [0213] the UE that releases the RRC connection may operate by applying the second DRX (eDRX).), Kim [0215] the UE may attempt to receive the paging message thereof at the paging reception timing indicated by the determined PHF and PF) based on the second duration (Kim [0140] the UE may determine the PHF by using the second DRX cycle (T'))
Kim et al. does not explicitly teach the attach request is  a registration request ; and the attach accept is a registration accept.
Kim  et al. do not teach
transmitting, by a user equipment, a request when the user equipment enters a new registration area a registration request message ; and
receiving, by the user equipment,  when the user equipment enters a new registration area system information.
In a similar endeavor, Hu teaches
the attach request is  a registration request (Hu [0107] ATTACH registration request); and the attach accept is a registration accept (Hu [0140] the network device sends ATTACH ACCEPT (an attach registration request response));
transmitting, by a user equipment, a request when the user equipment enters a new registration area a registration request message (HU [0109] Upon entering a new tracking area, the UE needs to initiate a TAU (Tracking area update, tracking area update) procedure of single-domain (that is, a PS domain in an LTE network) registration,); and
receiving, by the user equipment,  when the user equipment enters a new registration area system information (Hu [0109] upon entering a new tracking area, UE receives system information delivered by a network device so that the UE is registered in the new tracking area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating HU registration upon entering a new registration area to arrive at the invention.
The motivation of doing so would have attached the UE to the network.  
Kim et al. implicitly teach the override of the default I-DRX paging cycle by disclosing changing the default I-DRX paging cycle to the second I-DRX cycle without using the term “override”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that overriding the default paging cycle can be interpreted as changing the default I-DRX paging cycle to the second I-DRX cycle based on a proposal from the UE. 
For example, Bangolae et al. teach
override the default I-DRX cycle based on a proposal from the UE (Bangolae [0076] the proposal of the UE 102 for the DRX cycle length may be allowed to override the default length if the UE 102 proposes that fewer paging occasions are desirable)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of  Kim et al. and Hu  by incorporating Bangolae et al. to arrive at the invention.
The motivation of doing so would have conserved the battery of the UE by waking up at fewer occasions.

Regarding claim 2, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 1, wherein the  registration request message (Kim [0169] the request message (the ATTACH REQUEST or TAU REQUEST message) including the second DRX-related second information (the UE specific eDRX) is received from the UE) further comprises: 
the first duration as a requested I-DRX cycle interval (Kim [0169] including the second DRX-related second information (the UE specific eDRX), Kim [0112] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE); and 
a default I-DRX override request (Kim [0101] If the UE desires a shorter DRX cycle than the received first DRX-related first information (the default DRX value), the UE may transmit a desired DRX cycle to the MME through an ATTACH process, Kim [0113] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE).

Regarding claim 3, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 1, wherein the registration accept message (Kim [0118] the MME may transmit the second DRX-related third information to the UE by using a response message (an ATTACH ACCEPT or TAU ACCEPT message) further comprises: 
the second duration (Kim [0171] include the second DRX-related third information (the allowed eDRX parameter) in the response message); and 
a default I-DRX override accept (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported).

Regarding claim 4, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 3, wherein the first duration and the second duration are the same (Kim [0101] the first DRX-related second information (the UE specific DRX value) may include the first DRX cycle information desired by the UE).


Regarding claim 7, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 1,
 wherein the SIB further comprises information indicative of a maximum I-DRX cycle duration supported by the base station (Kim [0176] the eNB broadcasts the second DRX (eDRX) configuration information (or the second DRX parameter) only when all the eNBs and MMEs forming one TA support eDRX, (Kim [0181] SIBx may include the second DRX-related first information), and 
wherein the method further comprises: 
determining which of the second duration or the maximum I-DRX cycle duration supported by the base station is shorter (Kim [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME); and 	setting the periodicity based on the second duration by selecting the shorter of the second duration or the maximum I-DRX cycle duration supported by the base station (Kim [0103] the UE may determine the first DRX cycle by selecting a smaller value between the first DRX-related second information (the UE specific DRX value) transmitted to the MME and the first DRX-related first information (the default DRX value) received from the eNB , [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME).

Regarding claim 8, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 7, 
wherein the information indicative of a maximum I-DRX cycle duration supported by the base station (Kim [0176] the eNBs and MMEs forming one TA support eDRX) comprises a maximum I-DRX cycle value provided via a maximum I-DRX cycle field (Kim [0181] SIBx may include the second DRX-related first information).

Regarding claim 10, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 1, further comprising: 
receiving, by the user equipment, a second system information block (SIB) from a second base station (Kim 0133] the UE may move and, after performing cell reselection, camp on a new serving cell. The UE may acquire system information broadcasted by the serving cell), the second SIB comprising: 
a default paging I-DRX cycle (Kim [0133] the first DRX-related first information (the default DRX cycle)); and 
an indication that override of the default I-DRX paging cycle is not supported (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)); and 
causing, while the user equipment is in the RRC_IDLE state (Kim [0310] the UE being in an idle mode is related to the paging reception, Kim [0310] the UE being in an idle mode is related to the paging reception) and based on the indication that override of the default I-DRX paging cycle is not supported by the base station (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)), the transceiver to periodically enter the higher power state to monitor its paging channel at a periodicity based on the default I-DRX paging cycle (Kim [0115] if the MME does not support the second DRX (eDRX), the UE desires to apply the first DRX according to the first DRX (the typical DRX) application procedure , Kim [0161] the eNB may operate according to the first DRX).

Regarding claim 11, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 10,
 wherein the indication that override of the default I-DRX paging cycle is not supported comprises one or more of: 
a default I-DRX override value of false; a maximum I-DRX cycle duration value of zero; omission of a default I-DRX override value from the second SIB; or omission of a maximum I-DRX cycle duration value from the second SIB (Kim [0451] If the eNB does not support the second DRX, the eNB may broadcast the SI including only the first DRX (typical DRX) configuration information).

Regarding claim 12, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 1, 
wherein the indication that override of the default I-DRX paging cycle is supported comprises one or more of: 
a default I-DRX override value of true; or a non-zero maximum I-DRX cycle duration value (Kim [0450] If the eNB supports the second DRX, the eNB may broadcast, to the UE, the SI including the second DRX-related first information).

Regarding claim 13, Kim et al. teach a wireless communication device (Kim UE in Fig. 19), comprising: 
a transceiver (Kim [0374] the RF processor 1910 may be referred to as a transmitting unit, a receiving unit, a transceiver, or a communication unit); 
memory (Kim Fig. 19 memory 1930), and 
a processor (Kim Fig. 19 CONTROLLER 1940) communicatively coupled to the transceiver and the memory (Obvious from Fig. 19), the processor configured to: 
transmit a registration request message comprising a request for an idle discontinuous reception (I-DRX) cycle interval of a first duration (Kim [0011] A method of a terminal... transmitting, ... a request message including second information related to the second DRX to a mobility management entity, Kim [0101] the UE may transmit a desired DRX cycle to the MME through an ATTACH process. That is, the UE may include the first DRX-related second information (e.g., a UE specific DRX value) in the request message and transmit the request message to the MME 410);
receive a registration accept message comprising an indication that a I-DRX cycle interval having a second duration has been assigned to the wireless communication device by a core network component (Kim [0011] receiving a response message corresponding to the request message from the MME.., Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, by using a response message (e.g., an ATTACH ACCEPT or TAU ACCEPT message) corresponding to the request message received from the UE,  Kim [0123] the second DRX-related third information is included in the response message received from the MME, the UE may determine the second DRX cycle by using the second DRX-related third information); 
receive a system information block (SIB) from a base station (Kim Fig. 4 S410 TRANSMIT SI (DEFAULT DRX VALUE), KIM [0099] The eNB 405 may transmit system information to the UE at step S410. Specifically, using the SIB2 which is one of system information broadcasted to the UE), the SIB comprising: 
a default I-DRX paging cycle (Kim Fig. 4 s410, Kim [0099] the eNB 405 may provide the first DRX-related first information (e.g., a default DRX value) to the UE 400), Kim [0181] the SIB2 may include the first DRX-related first information (the typical default DRX value)); and 
an indication that override of the default I-DRX paging cycle is supported (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported, Kim [0110] the SIBx may include the second DRX-related first information, Kim [0111] The second DRX-related first information may include information (an indicator) indicating whether the second DRX is supported); 
enter an inactive state (Kim [0212] the UE that receives the response message may perform an RRC connection release process, Kim [0310] the UE being in an idle mode is related to the paging reception) in which a transceiver of the user equipment is in a low power state (Kim [0006] To reduce power consumption, the terminal may operate in a discontinuous reception (DRX) mode); and
cause, while the wireless communication device is in the inactive state (Kim [0310] the UE being in an idle mode is related to the paging reception) and based on the indication that override of the default I-DRX paging cycle is supported by the base station (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported), the transceiver to periodically enter a higher power state to monitor its paging channel at a periodicity (Kim [0014] an operation of the second DRX based on the third information, Kim [0213] the UE that releases the RRC connection may operate by applying the second DRX (eDRX).), Kim [0215] the UE may attempt to receive the paging message thereof at the paging reception timing indicated by the determined PHF and PF) based on the second duration (Kim [0140] the UE may determine the PHF by using the second DRX cycle (T'))
Kim et al. does not explicitly teach the attach request is  a registration request ; and the attach accept is a registration accept.
Kim et al. does not teach
when the user equipment enters a new registration area, transmit a registration request message ; and
when the user equipment enters a new registration area, receive system information
In a similar endeavor, Hu teaches
the attach request is  a registration request (Hu [0107] ATTACH registration request); and the attach accept is a registration accept (Hu [0140] the network device sends ATTACH ACCEPT (an attach registration request response));
when the user equipment enters a new registration area, transmit a registration request message (HU [0109] Upon entering a new tracking area, the UE needs to initiate a TAU (Tracking area update, tracking area update) procedure of single-domain (that is, a PS domain in an LTE network) registration,); and
when the user equipment enters a new registration area, receive system information (Hu [0109] upon entering a new tracking area, UE receives system information delivered by a network device so that the UE is registered in the new tracking area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating HU registration upon entering a new registration area to arrive at the invention.
The motivation of doing so would have attached the UE to the network.  
Kim et al. implicitly teach the override of the default I-DRX paging cycle by disclosing changing the default I-DRX paging cycle to the second I-DRX cycle without using the term “override”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that overriding the default I-DRX paging cycle can be interpreted as changing the default I-DRX paging cycle to the second I-DRX cycle based on a proposal from the UE. 
For example, Bangolae et al. teach
override the default I-DRX cycle based on a proposal from the UE (Bangolae [0076] the proposal of the UE 102 for the DRX cycle length may be allowed to override the default length if the UE 102 proposes that fewer paging occasions are desirable)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Bangolae et al. to arrive at the invention.
The motivation of doing so would have conserved the battery of the UE by waking up at fewer occasions.

Regarding claim 14, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 13, wherein the registration request message (Kim [0169] the request message (the ATTACH REQUEST or TAU REQUEST message) including the second DRX-related second information (the UE specific eDRX) is received from the UE) further comprises: 
the first duration as a requested I-DRX cycle interval (Kim [0169] including the second DRX-related second information (the UE specific eDRX), Kim [0112] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE)]); and)
a default I-DRX override request (Kim [0101] If the UE desires a shorter DRX cycle than the received first DRX-related first information (the default DRX value), the UE may transmit a desired DRX cycle to the MME through an ATTACH process, Kim [0113] the UE may provide the second DRX-related second information (e.g., a desired UE specific DRX value) to the MME 505. At this time, the second DRX-related second information may include the second DRX cycle information desired by the UE).

Regarding claim 15, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 13, wherein the registration accept message (Kim [0118] the MME may transmit the second DRX-related third information to the UE by using a response message (an ATTACH ACCEPT or TAU ACCEPT message) further comprises: 
the second duration Kim [0171] include the second DRX-related third information (the allowed eDRX parameter) in the response message); and 
a default I-DRX override accept (Kim [0108] the MME notifies the UE whether the second DRX (eDRX) is supported).

Regarding claim 16, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 15, wherein the first duration and the second duration are the same (Kim [0101] the first DRX-related second information (the UE specific DRX value) may include the first DRX cycle information desired by the UE).


Regarding claim 19, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 13, 
wherein the SIB further comprises information indicative of a maximum I-DRX cycle duration supported by the base station (Kim [0176] the eNB broadcasts the second DRX (eDRX) configuration information (or the second DRX parameter) only when all the eNBs and MMEs forming one TA support eDRX, (Kim [0181] SIBx may include the second DRX-related first information), and 
wherein the processor is further configured to: 
determine which of the second duration or the maximum I-DRX cycle duration supported by the base station is (Kim [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME); and
set the periodicity based on the second duration by selecting the shorter of the second duration or  the maximum I-DRX cycle duration supported by the base station (Kim [0103] the UE may determine the first DRX cycle by selecting a smaller value between the first DRX-related second information (the UE specific DRX value) transmitted to the MME and the first DRX-related first information (the default DRX value) received from the eNB , [0130] the eNB may determine the DRX cycle (T) by selecting a shorter value between the first DRX-related first information (the default DRX value) and the first DRX-related second information (the UE specific DRX) received from the MME).

Regarding claim 20, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 19, 
wherein the information indicative of a maximum I-DRX cycle duration supported by the base station (Kim [0176] the eNBs and MMEs forming one TA support eDRX) comprises a maximum I-DRX cycle value provided via a maximum I-DRX cycle field (Kim [0181] SIBx may include the second DRX-related first information).

Regarding claim 22, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 13, wherein the processor is further configured to: 
receive a second system information block (SIB) from a second base station (Kim 0133] the UE may move and, after performing cell reselection, camp on a new serving cell. The UE may acquire system information broadcasted by the serving cell), the second SIB comprising: 
a default I-DRX paging cycle (Kim [0133] the first DRX-related first information (the default DRX cycle)); and 
an indication that override of the default I-DRX paging cycle is not supported (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)); and 
 cause, while the wireless communication device is in the RRC_IDLE state (Kim [0310] the UE being in an idle mode is related to the paging reception, Kim [0310] the UE being in an idle mode is related to the paging reception) and based on the indication that override of the default I-DRX paging cycle is not supported by the base station (Kim [0143] If the serving cells of the TA x do not support the second DRX (eDRX)), the transceiver to periodically enter the  higher power state to monitor its paging channel at a periodicity based on the default I-DRX paging cycle (Kim [0115] if the MME does not support the second DRX (eDRX), the UE desires to apply the first DRX according to the first DRX (the typical DRX) application procedure , Kim [0161]the eNB may operate according to the first DRX).

Regarding claim 23, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 22, wherein the indication that override of the default I-DRX paging cycle is not supported comprises one or more of: 
a default I-DRX override value of false; a maximum I-DRX cycle duration value of zero; omission of a default I-DRX override value from the second SIB; or omission of a maximum I-DRX cycle duration value from the second SIB (Kim [0451] If the eNB does not support the second DRX, the eNB may broadcast the SI including only the first DRX (typical DRX) configuration information).

Regarding claim 24, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 13, 
wherein the indication that override of the default I-DRX paging cycle is supported comprises one or more of: 
a default I-DRX override value of true; or a non-zero maximum I-DRX cycle duration value (Kim [0450] If the eNB supports the second DRX, the eNB may broadcast, to the UE, the SI including the second DRX-related first information).


Claims 5 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Bangolae et al., and in further view of Zhu et al. (US 20200322393 A1).

Regarding claim 5, the combination of Kim et al., Hu,  and Bangolae  et al. teach the method of claim 1, wherein the core network component is a mobility management function node (MME) (Kim [0011] receiving a response message corresponding to the request message from the MME).
the combination of Kim et al., Hu,  and Bangolae  et al. does not teach
the network component is an access and mobility management function node (AMF).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that the MME is replaced by the access and mobility management function node (AMF) in 5G systems. For example, Zhu et al. teach
the network component is an access and mobility management function node (AMF) (Zhu [0061] for 5G, MME can be replaced by Access and Mobility Management Function, AMF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Kim et al., Hu,  and Bangolae  et al. by incorporating Zhu et al. to arrive at the invention.
The motivation of doing so would have applied the method for 5G system.

Regarding claim 17, the combination of Kim et al., Hu,  and Bangolae  et al. teach the wireless communication device of claim 13, wherein the core network component is a mobility management function node (MME) (Kim [0011] receiving a response message corresponding to the request message from the MME).
the combination of Kim et al., Hu,  and Bangolae  et al. does not teach
the network component is an access and mobility management function node (AMF).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application that the MME is replaced by the access and mobility management function node (AMF) in 5G systems. For example, Zhu et al. teach
the network component is an access and mobility management function node (AMF) (Zhu [0061] for 5G, MME can be replaced by Access and Mobility Management Function, AMF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Kim et al., Hu,  and Bangolae  et al. by incorporating Zhu et al. to arrive at the invention.
The motivation of doing so would have applied the method for 5G system.

Allowable Subject Matter
Claims 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, the combination of Kim et al., Hu,  and Bangolae et al. teach the method of claim 7, but does not teach
 wherein the information indicative of a maximum I-DRX cycle duration supported by the base station comprises a system information modification period, and 
wherein the method further comprises: 
determining the maximum I-DRX cycle duration supported by the base station based on the system information modification period.

Regarding claim 21, the combination of Kim et al., Hu, and Bangolae et al. teach the wireless communication device of claim 19, but does not teach
wherein the information indicative of a maximum I-DRX cycle duration supported by the base station comprises a system information modification period, and 
wherein the processor is further configured to: 
determine the maximum I-DRX cycle duration supported by the base station based on the system information modification period.

Claims 25-28 and 30-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

Regarding claim 25, the applicant included the allowable subject matter of claim 29,  indicated in the previous Office Action, in claim 25

Regarding claims 26-28, they are allowed for depending from claim 25.

. Regarding claim 30, the applicant included the allowable subject matter of claim 29, indicated in the previous Office Action, in claim 30.

Regarding claim 31, the claim includes the subject matter of claim 9 indicated in the previous Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644